Citation Nr: 0936475	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-00 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2004, a 
statement of the case was issued in October 2004, and a 
substantive appeal was received in January 2005.  The Board 
notes that the RO granted the Veteran more time to file his 
substantive appeal in January 2005.

In the July 2003 rating decision, service connection was also 
denied for chronic depression, insomnia, addiction problems, 
and "liasions."  Liasions was denied due to the fact VA was 
unable to determine what the Veteran was claiming.  The Board 
notes that in June 2003 VA requested clarification as to what 
condition the Veteran was claiming with regard to liasions; 
however, VA did not receive a response from the Veteran.  The 
Veteran's April 2004 notice of disagreement included chronic 
depression, insomnia, addiction problems, and liasions.  The 
October 2004 statement of the case again denied entitlement 
to service connection for liasions because VA was still 
unclear as to what the Veteran was claiming; the September 
2007 statement of the case denied entitlement to service 
connection for chronic depression, insomnia, and addiction 
problems.  In February 2008, VA received an untimely appeal 
for the claims of chronic depression, insomnia, and addiction 
problems; therefore, VA considered the Veteran's 
correspondence as a claim to reopen.  In April 2008, the 
Veteran submitted a VA Form 9 and communicated that liasions 
referred to the Veteran's claimed shrapnel wounds, and also 
referenced anxiety due to service.  The Board notes that the 
RO considered these two issues as new claims.  The RO issued 
a rating decision regarding chronic depression, insomnia, 
addiction problems, anxiety, and shrapnel wounds (liasions) 
in August 2008.  The Veteran has not appealed the August 2008 
rating decision.  Therefore, these issues are not currently 
in appellate status.

Additionally, the Board finds that this appeal is limited to 
PTSD and does not include any other psychiatric disabilities.  
The Board notes that under Clemons v. Shinseki, 23 Vet. App. 
1 (2009),  the United States Court of Appeals for Veterans 
Claims held that claims for service connection for PTSD 
encompass claims for service connection for all current 
psychiatric disabilities that arise from the same symptoms.  
However, in this case, the Veteran has previously filed 
separate claims for chronic depression, insomnia, addiction 
problems, and anxiety.  Therefore, the Board finds that it is 
not required to consider any other psychiatric disabilities 
in this decision, since the Veteran has already addressed his 
current psychiatric disabilities that arise from the same 
symptoms.

Although the Veteran requested a Board hearing in April 2008, 
the Veteran failed to appear for his scheduled February 2009 
hearing.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A February 2002 RO determination denied entitlement to 
service connection for PTSD; the Veteran did not appeal the 
decision.

2.  Certain evidence received since the RO's February 2002 
decision is new to the record and relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
entitlement to service connection for PTSD, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2002 decision which denied a claim of 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's February 2002 determination, and the claim of service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify and assist claimants.

The VCAA provides that VA has a duty to notify claimants of 
any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements, however, may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in July 2002.  This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  The RO provided the appellant 
post-adjudication notice by a letter dated in September 2006, 
which provided additional information regarding disability 
ratings and effective dates.  The Board finds that any 
defects with respect to the timing of the VCAA notice was not 
prejudicial since the case was readjudicated in June 2008 via 
a supplemental statement of the case, thereby curing the 
defective notice error.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  The contents 
of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although the 
notice did not comply with Kent v. Nicholson, 20 Vet. App. 1 
(2006), given that the Board finds that the evidence is 
sufficient to reopen the claim, the Board finds that further 
analysis is rendered moot.

Analysis 

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. 
§ 3.304(f).  With regard to the question of whether the 
Veteran engaged in combat, the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
July 2002, and the regulation applicable to his appeal 
defines new and material evidence as existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

In January 2001, the Veteran filed a claim of entitlement to 
service connection for PTSD (The Board notes that the Veteran 
also filed a claim of entitlement to service connection for 
PTSD in October 1984, which was denied in a December 1984 
rating decision.).  In support of his claim, the evidence of 
record contained the Veteran's claim and service medical 
records.  Service treatment records do not show complaints of 
any psychiatric disabilities.  In the February 2002 decision, 
the RO denied entitlement to service connection for PTSD on 
the basis that the Veteran did not submit an executed VA Form 
21-95-1 (Information In Support Of Claim For Service 
Connection For Post-Traumatic Stress Disorder (PTSD)).  The 
Veteran was informed of the decision but he did not file a 
timely notice of disagreement.  Therefore, the appeal became 
final.  38 U.S.C.A. § 7105(c).  Accordingly, service 
connection for PTSD may be considered on the merits only if 
new and material evidence has been received since the time of 
the February 2002 adjudication.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

In July 2002, the Veteran filed a claim to reopen entitlement 
to service connection for PTSD.  In support of his claim, he 
submitted an executed VA Form 21-95-1, submitted multiple 
statements, and submitted a statement made by a friend.  VA 
treatment records and private treatment records were also 
obtained.  

The evidence submitted since the February 2002 rating 
decision is new to the record and is material, as enough 
information was provided in order to verify the Veteran's 
claimed stressors.  As the Veteran's claim was previously 
denied due to lack of a showing a current disability and 
supplying a verifiable stressor, the Board has determined 
that the above evidence is new and relates to an 
unestablished fact necessary to substantiate the merits of 
the claim, and raises a reasonable possibility of 
substantiating the claim of service connection for PTSD.  The 
claim of service connection for PTSD, therefore, is reopened.  
38 U.S.C.A. § 5108.  

The Veteran is seeking entitlement to service connection for 
PTSD, and stated in his claim that his disability began in 
September 1969.

In claims for service connection for PTSD, the Board must 
determine whether the Veteran has been properly diagnosed as 
having PTSD and currently suffers from PTSD associated with 
combat or a specific corroborated in-service stressor event.  

The Veteran's DD Form 214 shows that his military 
occupational specialty in the Army was as a personnel 
specialist.  Other service personnel records show that the 
Veteran's specialty in Vietnam was as a clerk and a personnel 
records specialist.  The Veteran's awards and decorations 
include the National Defense Service Medal, the Vietnam 
Service Medal, Vietnam Campaign Medal, and the Bronze Star 
Medal.  The document awarding the Bronze Star Medal states 
that the medal was "for meritorious service in connection 
with ground operations against a hostile force," and 
pertained to the dates from July 1, 1968 to February 28, 
1969.  The document does not state that the Bronze Medal Star 
was awarded for valor, or that the Veteran engaged in combat.  
The Board notes that the Veteran contends that he was awarded 
the Purple Heart and Combat Infantry Badge; however, the 
National Personnel Records Center was unable to confirm the 
Veteran's receipt of either the Purple Heart or the Combat 
Infantry Badge.  The Veteran's personnel records fail to show 
that he received any awards, medals, or decorations 
conclusively indicating combat; therefore, the Board finds 
that the Veteran did not engage in combat with the enemy.

As it is not shown the Veteran engaged in combat, his 
unsupported assertions of in-service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10  Vet. 
App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

In August 2002, VA received a statement from the Veteran 
regarding his in-service stressors.  The Veteran described 
his stressors as "War, the sights and sound of war."  The 
Veteran listed the locations of his stressors as being Fire 
Base Eagles Nest (1968), Fire Base Currahee (1969), and 
Hamburger Hill (1969), and stated that he wished he could 
provide more information but that he honestly could not 
remember due to a head injury incurred during an automobile 
accident in 1997.  The Veteran also did not provide and names 
of people involved, killed, wounded, or in the event.

In August 2004, VA received another statement from the 
Veteran regarding his in-service stressors.  The Veteran 
reported that while he was assigned to Fire Base Currahee he 
was temporarily put on a reconnaissance squad for two and a 
half months.  He further reported that in May 1969 he was 
engaged in combat at Hill 937 (known as Hamburger Hill) and 
was injured during battle.  He reported receiving shrapnel 
wounds to his buttocks and neck, and being evacuated via 
helicopter.  The Veteran stated that he has recently 
encountered the pilot, and that the pilot agreed to write a 
statement in support of the Veteran's claim.  The Board notes 
that the Veteran only provided the pilot's first name, and VA 
has not received the pilot's statement.

In this case, the Veteran has provided sufficient details of 
his alleged stressor incidents, including Fire Base Currahee 
and the Battle of Hamburger Hill, to allow for verification.  
With regard to the Battle of Hamburger Hill, the Board 
concludes that the record does not contain credible evidence 
corroborating the Veteran's claimed combat or injuries 
incurred during combat.

Initially, the Board notes that the Veteran's service medical 
records are negative for any indications of shrapnel wounds 
to the buttocks or neck.  The Board notes that service 
treatment records document treatment for various other 
complaints, including being hospitalized for hepatitis from 
October 27, 1969 to January 1970, but never reference 
shrapnel wounds or any injuries incurred during combat.  
Furthermore, during the Veteran's military separation 
examination in December 1970, neither the Veteran nor the 
examiner reported any shrapnel wounds or combat injuries.  
Therefore, the Board finds it unlikely that, with all of the 
in-service treatment, the Veteran would not have reported a 
combat injury, if in fact one had occurred.

Moreover, in response to a request by VA, the CURR was unable 
to verify the Veteran's claimed stressors regarding Hamburger 
Hill during May 1969, including that the Veteran engaged in 
combat and that he was injured.  The response from CURR 
stated that the Veteran's unit was assigned to Fire Support 
Base Currahee during May 1969, and that the base received six 
enemy rockets resulting in no casualties on May 23, 1969, and 
received a second enemy rocket attack resulting in no 
casualties on May 29, 1969.  

In Pentecost v. Principi, 16 Vet. App. 124, 128 (2002), the 
Court addressed a claim for service connection for PTSD and 
noted that '[a]lthough the unit records do not specifically 
state that the Veteran was present during the rocket attacks, 
the fact that he was stationed with a unit that was present 
while such attacks occurred would strongly suggest that he 
was, in fact, exposed to attacks.  See also Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The Court went on to note that 38 
C.F.R. § 3.304(f) only requires credible supporting evidence 
that the claimed stressor occurred.  Corroboration of a 
Veteran's personal participation is not required.  In view of 
the Court's holding and the CURR report that verifies the 
occurrence of rocket attacks on the Veteran's location during 
his term of service, the Board concludes that the record 
contains credible evidence verifying the Veteran's claimed 
in-service stressor regarding Fire Support Base Currahee 
during May 1969.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  To this 
extent, the appeal is granted, subject to the directions set 
forth in the remand section of this decision.


REMAND

As already discussed, the Board finds that new and material 
evidence has been received to reopen the Veteran's claim for 
service connection for PTSD, and that an in-service stressor 
has been verified.

VA treatment records from April 200 to March 2008 document 
that the Veteran has received treatment for various 
psychiatric disabilities, including PTSD.

The record reflects that the Veteran has not been afforded a 
VA examination to assess the nature and etiology of his 
current claimed PTSD.  VA has a duty to assist claimants in 
the development of facts pertinent to their claims and VA 
must accomplish additional development of the evidence if the 
record currently before it is inadequate.  38 U.S.C.A. § 
5103A.  The Veteran should be afforded a VA examination to 
assess the nature and etiology of his claimed PTSD.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
PTSD examination.  The claims file must be 
made available to the examiner for review.  
The examiner should be expressly informed 
that the only verified stressors are that 
the Veteran's unit received six enemy 
rockets resulting in no casualties on May 
23, 1969, and received a second enemy 
rocket attack resulting in no casualties 
on May 29, 1969 at Fire Support Base 
Currahee in Vietnam.  Any medically 
indicated special tests should be 
accomplished, and all special tests and 
clinical findings should be clearly 
reported.  

After reviewing the claims file and 
examining the Veteran, the examiner should 
then clearly indicate whether or not the 
Veteran suffers from PTSD and, if so, 
whether it is at least as likely as not 
(i.e., 50 percent or higher degree of 
probability) related to the verified 
stressor.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate, and 
explain why an opinion is not possible.

3.  Review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit sought remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


